Citation Nr: 0201506	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  96-15 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1995 rating decision of 
the Department of Veterans Affairs (VA) in Muskogee, Oklahoma 
(RO). 


FINDINGS OF FACT

1.  By decision dated June 1993, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.

2.  The evidence associated with the claims file subsequent 
to the June 1993 denial does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The RO's June 1993 decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The evidence received since the June 1993 rating decision 
is not new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board recognizes that the RO identified the issue 
presently on appeal as entitlement to service connection for 
PTSD.  However, as the veteran's claim was previously 
considered and denied by the RO, as explained below, the 
Board finds that the issue is whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for PTSD.  Accordingly, the Board will 
proceed with an analysis of whether the veteran has presented 
new and material evidence in support of his claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board finds that, although the RO developed the veteran's 
claim as entitlement to service connection, the Board's 
consideration of whether new and material evidence has been 
submitted does not prejudice the veteran.  The RO provided 
the veteran with review on the merits and informed the 
veteran of evidence necessary to substantiate his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the appellant). 

As a preliminary matter, the Board observes that statutory 
and regulatory changes have been made pertaining to the 
definition of new and material evidence and the VA's duty to 
assist the veteran in obtaining such evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed Reg. 45, 620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, these provisions are applicable only 
to claims filed on or after August 29, 2001.  Therefore, as 
the veteran's claim was filed prior to that date, the Board 
will not address those statutory and regulatory changes in 
this decision.

The veteran's claim of entitlement to service connection for 
PTSD has been previously considered and denied by the RO.  A 
September 1989 rating decision initially denied service 
connection for PTSD because the current VA examination did 
not diagnose PTSD.  The veteran appealed to the Board and the 
Board affirmed the denial in August 1991.  In June 1993, the 
RO again denied service connection for PTSD, finding that a 
preponderance of the evidence was against a diagnosis of 
PTSD.  The veteran was notified of the June 1993 decision and 
provided with his appellate rights, but he did not appeal the 
decision.

Because the veteran did not file a Notice of Disagreement to 
the RO's June 1993 determination, that determination is 
final.  38 U.S.C.A. §§ 7105(a), (b)(1),(c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2001).  Once an RO decision 
becomes final under 38 U.S.C.A. § 7105(a) (West 1991), absent 
the submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by the VA.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The veteran's claim for service connection may, however, be 
reopened provided the veteran submits new and material 
evidence.  The issue of whether evidence is "new and 
material" is analyzed under 38 C.F.R. § 3.156(a) (2001).  
Reviewing a final decision based on new and material evidence 
involves several steps.  See Elkin v. West, 12 Vet. App. 209, 
214-19 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If new 
and material evidence has been presented, the claim is 
reopened and it must be determined whether VA's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  If 
so, the Board may evaluate the merits of the claim.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters v. 
Gober, rev'd on other grounds, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2001); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The relevant evidence that was of record at the time of the 
June 1993 denial included service medical and personnel 
records, 1988-1994 VA treatment records, 1990-1992 VA 
hospital reports, a March 1990 personal hearing transcript, 
and September 1989 and May 1993 VA examinations. 

The veteran's DD 214 (Report of Transfer or Discharge) shows 
that his military occupational specialty was plumbing and 
water supplyman.  He served in Vietnam for approximately one 
year and was awarded the Combat Action Ribbon.  In various 
statements to the RO hearing officer, and to treatment 
providers and examiners, the veteran described his 
experiences in Vietnam.  He reported that he served as a 
guard at a listening post and was subject to sniper, rocket, 
and mortar fire.  He also claimed that he performed a mercy 
killing of a doghandler and his dog, and that his best friend 
died in his arms.

The veteran's service medical records contain no psychiatric 
complaints, findings, or diagnoses.  A November 1988 VA 
mental health consultation shows that the veteran presented 
with complaints of anxiety, depression, flashbacks, 
hypervigilance, paranoia, decreased social interaction, and 
recurring nightmares about Vietnam.  The veteran was 
diagnosed with PTSD and received therapy from February 
through June 1989.  A May 1989 letter from the veteran's VA 
physician stated that he had been treating the veteran for 
several months and that the veteran had serious emotional 
problems related to war events.  The veteran's general 
condition was fairly satisfactory due to adequate therapeutic 
and psychiatric intervention.  

At a September 1989 VA examination, the examiner described 
the veteran as vague and evasive.  He stated that the veteran 
appeared to be attempting to look nervous and to malinger.  
Mental status examination was essentially normal and the 
veteran did not provide a history consistent with PTSD.  The 
examiner did not render a psychiatric diagnosis.

A July 1990 VA hospital report diagnosed the veteran with 
PTSD-like symptoms, depressive disorder versus anxiety 
disorder, and antisocial and dependent personality traits.  
The veteran complained of nightmares, paranoia, social 
isolation, and anxiety.  Upon examination, he exhibited 
anxiety and depression.  The veteran was readmitted to the 
hospital the following month with diagnoses of depressive 
disorder and PTSD-like symptoms.  The veteran was admitted to 
domiciliary care in November 1990 and his diagnoses included 
anxiety and depression by history.

A November 1991 to January 1992 VA hospital report diagnosed 
the veteran with generalized anxiety disorder at discharge.  
It was noted that the Minnesota Multiphasic Personality 
Inventory was administered twice but was found to be invalid.  
Although the veteran reported and displayed signs and 
symptoms of PTSD, it was impossible to make a diagnosis due 
to invalid psychological testing. 

A note from a VA provider stated that the veteran was 
admitted in January 1992 as an outpatient participant in the 
post traumatic stress recovery program.  A letter the 
following month stated that the veteran had successfully 
completed the program.  A July 1992 letter from the veteran's 
VA attending physician stated that the veteran's clinical 
condition was worsening.  He described the veteran's 
condition as complex and complicated but did not provide a 
diagnosis.  A July 1992 VA mental health clinic note 
diagnosed the veteran with generalized anxiety disorder and 
PTSD.  It was noted that the veteran attended a PTSD group 
and lived in a Veterans Center. 

A discharge summary from the Veterans Center shows that the 
veteran was initially admitted in November 1990, readmitted 
in October 1992, and discharged in September 1994.  His final 
diagnoses were anxiety depressive disorder, trigeminal 
neuralgia, PTSD, and schizoid personality disorder.

At a VA examination in May 1993, the examiner stated that she 
agreed with the previous examiner's finding of malingering.  
She stated that the veteran did not meet the criteria for 
PTSD, nor any other psychiatric disorder.  

The pertinent evidence that has been associated with the 
claims file since the June 1993 denial consists of a 
September 1994 VA hospital report, an August 1994 VA 
examination, a May 1995 psychological examination performed 
by Norman Counseling Clinic, January and March 1996 
psychiatric assessments by Larry Plemmons, D.O., 1997-1999 
records from Mental Health Services of Southern Oklahoma, a 
November 1999 discharge summary from Norman Regional 
Hospital, and a November 1999 VA examination.

The VA hospital report diagnosed the veteran with PTSD, 
apparently based upon the veteran's history.  Mental status 
examination noted anxiety, but no psychological testing was 
performed.  At the August 1994 VA examination, the veteran 
was diagnosed with PTSD-like symptoms and general anxiety 
disorder.  The examiner commented that the veteran was very 
difficult to determine.  Although the veteran had PTSD 
symptoms, he quickly compensated when he left the examination 
room.  A May 1995 psychological examination performed by 
Norman Counseling Clinic included an interview and cognitive 
testing, but no diagnosis.

An initial psychiatric assessment by Larry Plemmons, D.O., in 
January 1996 provided no diagnosis.  At a follow-up in March 
1996, he diagnosed the veteran with PTSD.  The records from 
Mental Health Services of Southern Oklahoma show that the 
veteran received ongoing treatment for PTSD.  A psychosocial 
evaluation performed in July 1997 and a psychiatric 
assessment performed in August 1997 diagnosed the veteran 
with PTSD.  The discharge summary from Norman Regional 
Hospital diagnosed the veteran with panic disorder and PTSD. 

At the November 1999 VA examination, the examiner reviewed 
the veteran's psychiatric history and various diagnoses.  
During the interview, the veteran became angry and agitated 
and left the room.  The examiner described the veteran's 
behavior as quite dramatic, with exaggerated movements, large 
hand gestures, and dominating behavior.  Mental status 
examination observed that the veteran was oriented and alert, 
with no thought disorder and an intact memory.  The veteran's 
stated mood was aggravated and in a fog, and his affect was 
angry and agitated, as well as loud and dramatic.  The 
examiner stated that, although the veteran reported some 
PTSD-like symptoms, he did not meet the full criteria for the 
disorder.  The examiner concurred that the veteran was 
malingering.  He believed that the veteran had strong 
personality difficulties and diagnosed him with personality 
disorder not otherwise specified with histrionic, borderline, 
and antisocial traits.

Based upon the above evidence, the Board concludes that the 
veteran has not presented new and material evidence in 
support of his claim of entitlement to service connection for 
PTSD.  As the veteran received the Combat Action Ribbon, he 
need not present independent verification of his claimed 
stressors.  However, the veteran was previously denied 
service connection for PTSD because the preponderance of the 
evidence was against a diagnosis of PTSD.  

Prior to June 1993, the record contained some diagnoses of 
PTSD rendered by treating professionals; however, the veteran 
was also diagnosed with other psychiatric disorders and the 
VA examiners found that he did not meet the criteria for 
PTSD.  Since June 1993, the veteran has continued to be 
diagnosed with PTSD by some treatment personnel, but VA 
examiners have continued to determine that the veteran is 
malingering.  Accordingly, the recently submitted evidence 
merely reiterates the earlier evidence and does not bear 
directly and substantially upon the specific matter under 
consideration.   Therefore, the veteran's claim is not 
reopened and the benefit sought on appeal is denied.  



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for PTSD is not 
reopened.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

